Title: To Thomas Jefferson from Charles Pinckney, 20 April 1801
From: Pinckney, Charles
To: Jefferson, Thomas



Dear Sir
Near Columbia April 20: 1801

I wrote you on the road respecting the Chief Judge of this circuit—as I am necessarily detained in visiting my plantations in the country I do not expect to be in Town before the 20th May after which I shall be enabled to write you from Charleston on that subject & to recommend to you some gentleman who will probably accept. I find our citizens in this neighbourhood extremely pleased & am glad to hear they sent you an address as the opinion of Columbia & its Vicinity always has great Weight in our State—
I have impressed on many gentlemen of Consequence in this District the necessity of having a proper Successor to myself chosen & if either of the Gentlemen here spoken of consents to be a Candidate, scarcely any opposition will be attempted. I am arranging my affairs to enable me to embark in June & if You will give me leave I will take the liberty of suggesting that should opposition be intended to my nomination it may be proper to state to you some facts which probably I ought to have stated to you before—one is, that so long agoe as 1786  it became peculiarly my duty in Congress to investigate & attend to the situation of the Western Country—it’s boundaries & rights & the differences then existing between the United States & Spain. it was on the Treaty proposed by M Gardoqui, which treaty I have reason to believe, Spain herself is since glad was not entered into—one article of it proposed to shut the Misissipi against the Citizens of the Union for 25 Years & this extraordinary proposal was supported by Mr Jay, then Secretary for foreign affairs in a written report of great length—at the request of the southern members I answered this report in writing & submitted it to Congress & had a very principal share in preventing the Treaty being adopted & in keeping the river open—my reasoning was printed & if I have a copy left I will look for it when I go to Town & send it to you—Mr: Madison was not in Congress then but happened to be in New York & perfectly remembers it & so do Governour Monroe & all the Members then present—
Mr King & General St Clair were amongst the most strong & persevering supporters of Mr Jay’s opinions & in favour of the Occlusion—the rejection of this Measure opened the way to the favourable treaty since made with Spain—the laborious & accurate investigation I was obliged to give M Gardoqui’s proposition at that time, has impressed the subject of our boundaries & intercourse with Spain so strongly on my mind that I am hopeful with the instructions I shall recieve from yourself & Mr Madison I shall be tolerably able to discharge the duties of my appointment—I think I posess at least the quality of patient & persevering Industry, where the subject is interesting & where I am convinced the rights or welfare of our country & my own honour & character in attending to them are involved—it will be my determination as I know it is my duty to add to this Industry, moderation & calm attention—If any objection should be made to my appointment on the ground of my not being acquainted with the Duties expected from a Minister to Spain I should suppose a knowledge of the facts I had mentioned will remove it, & I trust upon trial I shall not be found very greatly inferior to those who have preceded me at that court.—
I trust we shall have such a decided majority in the Senate as not to make the confirmation doubtful or that none of our own friends will join, or contribute by their absence to prevent it—I am not without my apprehensions that my conduct in this state on the Election will not be easily forgotten by the federal party & therefore should not be surprised at their Wish to mortify me—the best mode of my escape from it I must leave to your superior discernment & knowledge of the state of things at the next session, & to what I consider as among the greatest comforts of my life, your friendship for me. it is in Your Power to  protract the nomination to the End of the Session, & if you find they are then determined to reject it, by doing so & recalling me at the End or nearly at the End of the Session You will enable me to avoid the affront of a rejection & at the same time give me until the ensuing fall twelvemonth to remain in Europe.—if at nearly the End of the Session, you find the federal party or others, are determined not to confirm me & that it is unavoidable to appoint a successor to me, out of those who have more friends amongst the federalists, or have been less strenuous or decisive in their opposition to them, I suppose it will be easily in your power to do so in a manner that will give me sufficient time to return without inconvenience or hurry & in a manner reputable to myself. I have however every reason to believe that if our own friends are as true to me as I have been & am to them & the republican interest that my nomination will be confirmed. I must however my dear Sir rely on your friendship under all Events to prevent the disgrace of a rejection by protracting it to nearly the End of the Session & then, if you find it impracticable to obtain a confirmation, by recalling me. Independent of my own wish to avoid the affront, I fear the rejection of me will be injurious to the republican Interest in South Carolina, as nothing can convince of the People here of the least Difficulty of my confirmation if the republican interest in your cabinet & the Senate prove true to me—I shall hope favourable things from Mr. Madison, Mr Gallatin & General Smith—the other gentlemen I but slightly know but much value & respect.—
I have written you a long letter which I am to request your goodness will excuse, I conclude it with praying that you may long continue to hold the executive power of our Government & that I may be always able so to conduct myself as to be deserving of the Esteem & friendship with which you have been pleased to honour me.—
With great respect & regard & profound attachment I am dear Sir yours truly

Charles Pinckney

